EXHIBIT 99.2 LA-Z-BOY INCORPORATED CONSOLIDATED STATEMENT OF INCOME Second Quarter Ended (Unaudited, amounts in thousands, except per share data) 10/27/12 10/29/11 Sales $ $ Cost of sales Gross profit Selling, general and administrative expense Operating income Interest expense Interest income Other income (expense), net (108 ) Income before income taxes Income tax expense Net income Net (income) loss attributable to noncontrolling interests (213 ) Net income attributable to La-Z-Boy Incorporated $ $ Basic weighted average shares outstanding Basic net income attributable to La-Z-Boy Incorporated per share $ $ Diluted weighted average shares outstanding Diluted net income attributable to La-Z-Boy Incorporated per share $ $ LA-Z-BOY INCORPORATED CONSOLIDATED STATEMENT OF INCOME Six Months Ended (Unaudited, amounts in thousands, except per share data) 10/27/12 10/29/11 Sales $ $ Cost of sales Gross profit Selling, general and administrative expense Operating income Interest expense Interest income Income from Continued Dumping and Subsidy Offset Act, net — Other income, net 91 Income before income taxes Income tax expense (benefit) (37,684 ) Net income Net income attributable to noncontrolling interests (510 ) (122 ) Net income attributable to La-Z-Boy Incorporated $ $ Basic average shares Basic net income attributable to La-Z-Boy Incorporated per share $ $ Diluted average shares Diluted net income attributable to La-Z-Boy Incorporated per share $ $ LA-Z-BOY INCORPORATED CONSOLIDATED BALANCE SHEET (Unaudited, amounts in thousands) 10/27/12 4/28/12 Current assets Cash and equivalents $ $ Restricted cash Receivables, net of allowance of $23,032 at 10/27/12 and $22,705 at 4/28/12 Inventories, net Deferred income tax assets – current Other current assets Total current assets Property, plant and equipment, net Goodwill and other intangible assets Deferred income tax assets – long-term Other long-term assets, net Total assets $ $ Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued expenses and other current liabilities Total current liabilities Long-term debt Other long-term liabilities Contingencies and commitments — — Shareholders’ equity Preferred shares – 5,000 authorized; none issued — — Common shares, $1 par value – 150,000 authorized; 52,416 outstanding at 10/27/12 and 52,244 outstanding at 4/28/12 Capital in excess of par value Retained earnings Accumulated other comprehensive loss (29,820 ) (31,281 ) Total La-Z-Boy Incorporated shareholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ LA-Z-BOY INCORPORATED CONSOLIDATED STATEMENT OF CASH FLOWS Six Months Ended (Unaudited, amounts in thousands) 10/27/12 10/29/11 Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to cash provided by (used for) operating activities Loss (gain) on disposal of assets 47 (139 ) Deferred income tax benefit (457 ) (43,784 ) Restructuring Provision for doubtful accounts Depreciation and amortization Stock-based compensation expense Pension plan contributions (2,320 ) (1,860 ) Change in receivables (1,418 ) Change in inventories (22,290 ) (4,765 ) Change in other assets (6,090 ) (2,993 ) Change in payables (4,619 ) (1,034 ) Change in other liabilities (11,484 ) Net cash (used for) provided by operating activities (2,459 ) Cash flows from investing activities Proceeds from disposal of assets Capital expenditures (11,637 ) (8,218 ) Purchases of investments (31,514 ) (5,214 ) Proceeds from sales of investments Acquisitions, net of cash acquired (15,863 ) — Change in restricted cash (6,931 ) — Other — (681 ) Net cash used for investing activities (59,276 ) (8,732 ) Cash flows from financing activities Payments on debt (2,255 ) (4,860 ) Payments for debt issuance costs — (390 ) Stock issued for stock and employee benefit plans Excess tax benefit on stock option exercises — Purchases of common stock (4,012 ) (1,542 ) Net cash used for financing activities (4,006 ) (6,471 ) Effect of exchange rate changes on cash and equivalents (21 ) (48 ) Change in cash and equivalents (65,762 ) Cash and equivalents at beginning of period Cash and equivalents at end of period $ $ LA-Z-BOY INCORPORATED SEGMENT INFORMATION Second Quarter Ended Six Months Ended (Unaudited, amounts in thousands) 10/27/12 10/29/11 10/27/12 10/29/11 Sales Upholstery Segment $ Casegoods Segment Retail Segment VIEs, net of intercompany sales eliminations — — Corporate and Other Eliminations (33,475 ) (25,954 ) (62,571 ) (50,202 ) Consolidated Sales $ Operating Income (Loss) Upholstery Segment $ Casegoods Segment Retail Segment (575 ) (2,683 ) (2,563 ) (6,061 ) VIEs — (204 ) — Restructuring (2,654 ) (50 ) (2,686 ) (166 ) Corporate and Other (8,900 ) (7,770 ) (16,111 ) (13,052 ) Consolidated Operating Income $ $ $ $
